DETAILED ACTION

Applicants’ response filed 1/13/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 25-43 are pending. 
Prior rejections are withdrawn in view of amendments. 
New rejections are presented. 
Application is pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. USPN 10,707,998. 
Although the claims at issue are not identical, they are not patentably distinct from each other. For example, claim 25 of the present application teaches a method performed by a user equipment (UE) wirelessly connected to a wireless communication network for facilitating transmission of a real-time media flow from a sender towards the UE, the method comprising: sending a request to the network, requesting a UE packet loss prediction and a UE throughput prediction for transmission of a real-time media flow from the network towards the UE, wherein the UE packet loss prediction and the UE throughput prediction is requested from the network and determined based on: radio network statistics of a cell of a base station of the network and at a first time point, the radio network statistics comprising radio network data for each individual UE of a plurality of UEs in the cell, UE throughput for each individual UE of the plurality of UEs, and UE packet loss for each individual UE of the plurality of UEs, and additional radio network data for the UE determined at a second time point occurring later in time than the first time point, and receiving, from the network, information of the UE throughput prediction and the UE packet loss prediction predicted by the network in response to the sent request. Whereas claim 1 of U.S. patent ‘998 teaches a method performed by a system of a wireless communication network for determining transmission conditions for a real-time media flow to be transmitted wirelessly to a first User Equipment, UE, residing in a first cell served by a first base station of the network, the method comprising: obtaining radio network statistics of the first cell at a first time point, the radio network statistics comprising radio network data for each individual UE of a plurality of UEs in the first cell, UE throughput for each individual UE of the plurality of UEs, and UE packet loss for each individual UE of the plurality of UEs; obtaining, at a second time point occurring later in time than the obtaining of the radio network statistics at the first time point, additional radio network data for the first UE, determining a predicted first UE throughput and a predicted first UE packet loss based on the obtained radio network statistics of the first cell and on the obtained additional radio network data for the first UE, and triggering sending of information of the predicted first UE throughput and of the predicted first UE packet loss to a sender of the real-time media flow to the first UE. The claims are obvious embodiments of each other and not patentably distinct. In both claims network statistics is used to predict packet loss and throughput wherein radio statistics are used at a first time and at a second time. Therefore the claims are obvious embodiments of each other and not patentably distinct. A terminal disclaimer would obviate the rejection. 




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112